The Dreyfus/Laurel Funds, Inc. -Dreyfus Bond Market Index Fund (“DBMIF”) Incorporated herein by reference is a revised version of the prospectus for DBMIF filed pursuant to Rule 497 (e) under the Securities Act of 1933, as amended, on August 12, 2011 (SEC Accession No. 0000819940-11-000058). EXHIBIT INDEX Exhibit – 101.SCH Taxonomy Exhibit – 101.INS Instance Document Exhibit – 101.CAL Calculation Linkbase Exhibit – 101.PRE Presentation Linkbase Exhibit – 101.DEF Definition Linkbase Exhibit – 101.LAB Label Linkbase
